DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 16 June, 2022. The amendments have been entered.

Election/Restrictions
Newly submitted claim limitations to independent claims 1 and 17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
With regards to claim 1, the invention was originally directed to a vehicle having a cold air outlet of the front HVAC. The cold air outlet fed air to an electrically powered PTC heater, which selected heated the cold air flowing from the cold air outlet.  This air was claimed to then be supplied to an intermediate climate zone of the passenger compartment, which was understood based on the original preamble is a zone defined by a second row of seats behind the front row of seats in the vehicle. See originally filed claim set submitted on 8 October, 2019. Amendments filed on 16 June, 2022, present deletion of the PTC heater and associated flow from the cold air outlet to the PTC heater, as originally claimed. More so, the claim has been amended to recite, “and wherein the cold air outlet is blocked such that air cannot exit from the cold air outlet, and wherein the vehicle does not include a passageway downstream the cold air outlet whereby the front HVAC unit is completely incapable of providing air to the passenger compartment of the cold air outlet”. Such recitations provide that the claimed apparatus is directed to an independent and distinct invention from that originally claimed, as evidenced by the lack of passageway flowing from the cold air outlet and lack of air being directed to an intermediate climate zone by such passageway presented with these amendments.
With regards to claim 17, the invention was originally directed to a single motor vehicle, particularly a motor vehicle which included multiple zones of a passenger compartment and which was provided a cold air outlet directed to distribute cold air rearward through a center console of the vehicle. See originally filed claim set submitted on 8 October, 2019.  Amendments filed on 16 June, 2022, present the method is now directed to various types of vehicles that have different configurations, and particularly, “wherein the front HVAC unit is configured to be installed in vehicles that utilize air form the cold air outlet, and in vehicles that do not utilize air form the cold air outlet”. Such recitations provide that the claimed method is directed to an independent and distinct method from that originally claimed, as evidenced by the change in application of the method from a single vehicle to a plurality of vehicles which have and are provided with different configurations presented with these amendments.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-7,10, and 17-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Disposition of Claims
Claims 1-7 and 10-20 are pending.
Claims 8-9 are cancelled.
Claims 1-7, 10, and 17-20 are withdrawn from further consideration.

Claim Interpretation
The claims remain interpreted under 35 U.S.C. 112(f), as set forth within at least the Final Office Action mailed on 27 October, 2021, at pages 2-5.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 11, the newly added recitation of “wherein the climate control system does not include a moveable door that is capable of controlling air flow from the cold air exit to the powered blower” is considered new matter. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. See MPEP §2173.05(i).  The specification does not provide written description support that the invention was intended to particularly omit the use of a movable door capable of controlling airflow form the cold air outlet to the powered blower, and merely omitting such phraseology from the specification is not a basis for support of the exclusionary proviso.  As such, the claims will be interpreted without the recitation of such limitation.
Claims 12-16 depend from rejected claim 11, and thereby, are further rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1), in view of HAN (US 2020/0215872 A1 – effectively filed on 23 July, 2018) and  SCHULZE (EP 125321 A2 – published 15 May, 2002, see provided English Translation/Foreign Patent Document submitted on 8 October, 2019 for citations).
As to claim 11(as interpreted under 35 U.S.C. 112(f) and the rejection under 35 U.S.C. 112(a)), OGISO discloses a vehicle (par. 26, line 1) having a passenger compartment (shown in figure 1) with at least first(1a and 1b; par. 26, lines 1-10), second(2; par. 26, lines 2-4), and third rows (3; par. 26, lines 2-4) of seats, the vehicle including a climate control system comprising:
a front HVAC unit (10; par. 27, lines -4; par. 28, line 1 – par. 29, line 5) configured to be mounted in a forward portion of the vehicle (par. 28, line 1- par. 29, line 5), wherein the front HVAC unit is configured to provide conditioned air to first row of seats (par. 41, line 1 – par. 42, line 11; par. 43, line 1 – par. 44, line 10), and wherein the front HVAC unit includes a heating unit (14; par. 29, lines 4-5) and a cooling unit (13; par. 29, lines 3-4) that are configured to heat and cool (par. 29, lines 3-4), respectively, air flowing through a first passageway (passageway of the casing, 10, which flows through the cooling unit, 13, and heating unit, 14, as shown in figure 2), whereby the HVAC unit is configured to provide conditioned air that has been only cooled, only heated, an cooled and heated to the first row of seats from the first passageway (par. 35, line 1 – par. 42, line 11; par. 43, line 1 – par. 44, line 10), the front HVAC unit further includes a second passageway (17; par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from evaporator, 13, of the front HVAC) that is fluidly connected to a cold air outlet (par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from evaporator, 13, of the front HVAC, i.e., a cold air outlet), wherein the second passageway is operably connected to the cooling unit and the cold air outlet is incapable of providing air that has been heated by the heating unit prior to exit from the cold air outlet (par. 33, lines 1-5; which as depicted within figure 2 of OGISO, the cold air produced by passing through the cooling unit, 13, is directed into the second passageway, 17, such that the cold air outlet is incapable of providing air that has been heated, as the cold air outlet is upstream the heating unit, 14, and discharges to the second passageway);
left and right air ducts (44 and 46 are left ducts as defined in par. 48, lines 1-3 and 45 and 47 are right ducts as defined in par. 48, lines 1-3);
left and right air outlets (49 and 52 are left air outlets defined in par. 50, lines 1-11 and par. 52, line 1- par. 53, line 3; 50 and 53 are right air outlets defined in par. 50, line 1-11 and par. 52, line 1 – par. 53, line 3) positioned behind the first row of seats (at least outlets 52 and 53 are positioned at the center console rear face which is adjacent to the backrests of the front row seats, 1a and 1b, such that the outlets, 52 and 53, are provided behind the first row of seats) and connected to the left and right ducts and distributing air to left and right side portions of the passenger compartment behind the first row of seats (par. 50, line 1- 11 and par.52, line 1 – par. 53, line 3);
an auxiliary climate control system (60; par. 27, lines 2-4) configured to selectively heat and cool (par. 56, line 1- par. 61, line 9) air exiting one or more outlets (75-76, 79-80, and 85-86; par. 63, lines 12-16; par. 66, lines 1-7; par. 69, lines 1-6) positioned  in a rear portion of the vehicle behind the first row(par. 56, lines 5-8, in which it would be provide that the auxiliary climate control system is positioned at the rear of the vehicle between the interior panel and an exterior panel), the auxiliary climate control system including an auxiliary heater core(63;par. 57, lines 1-4) and an auxiliary evaporator (62; par. 57, lines 1-4), wherein the auxiliary heater core and the auxiliary evaporator are both mounted behind the second row of seats (par. 56, lines 5-8, in view of figures 1, 4, and 5 which provide that the positioning of the auxiliary heater core and auxiliary evaporator would be interior to an exterior vehicle panel and interior panel at the rear of the vehicle, which is behind the second row of seats).
However, OGISO does not further disclose wherein the second passageway is operable connected to only the cooling unit, such that air flowing through the second passageway is incapable of mixing with air that has been heated by the heating unit and an electrically-powered heater including an electricity-to-air heat exchanger positioned in a console of the vehicle and connected to the cold air outlet of the front HVAC unit whereby unheated air from the cold air outlet passes through the electrically-powered heater, and wherein left and right ducts extend from the electricity-to-air heat exchanger of the electrically-powered heater. 
First, HAN, however, is within the field of endeavor provided a vehicle with an HVAC system (abstract, line 1;par. 2, lines 1-7). HAN teaches a front HVAC unit (100) which includes front air outlets (400;par. 86, line 1 – par. 93, line 1; figures 2-7 and 12) provided air to passengers in a front area of the vehicle (par. 123, lines 1-11; par. 132, lines 1-10) which are configured to provide conditioned air that has been heated, cooled, and blended (par. 113, lines 4-10; figures 2-7 and 12) from a first passageway (passageway of the HVAC which provides air from the evaporator, through the blower, 310, to the front seat discharge unit, 400, which includes the heating heat exchanger, 470, herein interpreted to be the heating unit of the front HVAC, therein to provide to air outlets; figures 2-7 and 12). More so, the front HVAC of HAN is taught to include a second passageway (passageway of the HVAC which provides air from the evaporator, through the blower, 330, to the rear seat discharge unit, 500, to provide to air outlets; figures 2-7 and 12) that is fluidly connected to a cold air outlet (discharge outlet of the cooling heat exchanger, 230, interpreted to be the cooling unit of the front HVAC, to the above characterized second passageway)  that is operable connected to only the cooling unit (air discharged by the evaporator flows to this passageway, but air which passes through the heating unit, 470, is not capable of passing through this passageway, as the airflow is diverted to the second passageway in a location upstream of the heating unit), such that air flowing through the second passageway is incapable of mixing with air that has been heated by the heating unit (figures 2-7 and 12, provides separate passageways, initially delimited by 312, e.g., first and second passageways, such that the air heated by the heating unit, 470, is not capable of mixing with air provided through the second passageway).  Further, HAN teaches and electrically-powered Positive Thermal Coefficient (PTC) heater (510/570; par. 114, lines 2-4; par. 146, line 1- par. 148, line 16; par. 176, line 1 – 14) connected to the cold air outlet of the front HVAC unit (discharge outlet of the cooling heat exchanger, 230, interpreted to be the cooling unit of the front HVAC, to the above characterized second passageway, which then flows past the PTC heater, 510/570), with the electrically-powered PTC heater including an electricity-to-air heat exchanger (body of the PTC which emits heat produced by electricity being supplied to the PTC, through the operation of controller, 900, which controls the duty of the PTC heater), is provided such that unheated air from the cold air outlet passes through the electrically-powered PTC heater(discharge outlet of the cooling heat exchanger, 230, interpreted to be the cooling unit of the front HVAC, to the above characterized second passageway, which then flows past the PTC heater, 510/570). Furthermore, HAN teaches within figures 2-7 and 12, wherein left and right ducts extend from the electrically-powered PTC heater. Particularly, the addition of the structural delineation of the first and second passageways, in addition to the functional/structural relationship of the second passageway to the cold air outlet and heating unit, the PTC heaters, in addition to the PTC heaters functional control and structural arrangement relative to the cold air outlet and at least one air outlet, overcomes disadvantages of the conventional prior art, which provide ducting and location of the heating unit, cooling, unit, and outlets (figures 1 of HAN), in a similar manner to that provided by OGISO (see figure 2 of OGISO, wherein the structures are all interconnected and in fluid communication with one another, e.g., the second passageway is not only operably connected to the cooling unit such that heated air is capable of mixing with the air flowing in the second passageway). In particular, the structure taught by HAN enables a simple structure, which minimizes energy consumption and independently performs air-conditioning for the front and rear seats  (par. 2, lines 1-5) by providing front and rear seats within individualized heater cores (par. 17, lines 1-12). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air outlet of OGISO fluidly connected to a second passageway, which is operable connected to only the cooling unit, such that air flowing through the second passageway is incapable of mixing with air that has been heated by the heating unit associated with a first passageway, in addition to air outlets positioned to supply air to the intermediate climate zone (49, 50, 52, and 53; par. 45, line 1 – par. 53, line 6) with the electrically-powered PTC heaters including an electricity-to-air heat exchanger configured to selectively heat cold air entering the electrically-powered PTC heater being configured to control a temperature of cold air through heat added to the cold air when entering into the electrically-powered PTC heater, as taught by HAN, for the purpose of overcoming drawbacks of the conventional HVAC units by minimizing energy consumption and independently performing air-conditioning for the front and rear seats.
Second, SCHULZE is within the field of endeavor provided a vehicle with an HVAC system (par. 1, line 1). SCHULZE teaches wherein there is a front HVAC unit (par. 11, lines 1-2; structure shown in figure 1) which includes front air outlets (15 and 15’; par. 45, lines 3-4) to provide air to passengers in a front area of the vehicle and a cold air outlet (see positioning in annotated figure 2 of SCHULZE). An electrically-powered heater (16, 16’, and 16’’, which are PTC heaters, in combination with 17, 17’, 18, and 18’ which provide control thereof; par. 16, lines 1-6; par. 41, lines 1-5; par. 43, lines 1-6) including an electricity-to-air heat exchanger (body, 16, 16’, 16’’, of the PTC which emits heat produced by electricity being supplied to the) positioned in a console (par. 42, lines 1-5) of the vehicle and connected to the cold air outlet of the front HVAC unit (par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heaters are provided within air ducts which lead from the cold air outlet, defined in annotated figure 2 of SCHULZE, to cause fluid connection to the cold air outlet, wherein the cold air outlet is downstream of the evaporator 5, discussed in par. 43, lines 9-10), whereby unheated air from the cold air outlet passes through the electrically-powered heater (see annotated figure 2 of SCHULZE wherein cold air from the cold air outlet then is directed to the electrically-powered heater; par. 13, lines 1-3). Further, SCHULZE teaches wherein left and right ducts (10, 10’, 11, 11’, 13, and 13’) extend from the electricity-to-air heat exchanger of the electrically-powered heater (see annotated figure 2 of SCHULZE). Particularly, the addition of the electrically-powered heaters, and structural arrangement relative to the cold air outlet and left and right ducts, allows for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air outlet of OGISO (17; par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6) which is further connected via left and right ducting to left and right outlets positioned to supply air to the intermediate climate zone (49, 50, 52, and 53; par. 45, line 1 – par. 53, line 6) is provided with the electrically-powered heaters including an electricity-to-air heat exchanger within a console which have the left and right ducts extending from the electricity-to-air heat exchanger of the electrically-powered heater, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the intermediate climate zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the intermediate climate zone. 
More so, it will be noted that it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed positioning of elements would not perform differently than the prior art device, In re Japikse, 86 USPQ 70. See MPEP §2144.04-VI(C).  As such, it would have been entirely obvious to provide the location of the electrically-powered PTC heater, as taught by HAN, and exemplified within SCHULZE, within the console of the vehicle.

As to claim 12, OGISO, as modified by HAN and SCHULZE, further discloses wherein the left and right air outlets are configured to direct air from the left and right ducts onto inner surface of left and right windows of the vehicle behind the first row (as air flow is directed out of the outlets, 49,50, 52, and 53, to the second row, it is provided that the airflow is directed to the inner surface of left and right windows due to the mixing and stirring of the air as it flows out of the air outlets within the second row).

As to claim 13, OGISO, as modified HAN and  SCHULZE, further discloses wherein the auxiliary climate control system includes ducts(69, 70, 71, and 72; par 63, line 1 – par. 63, line 5) extending to air outlets (73,74, 77, 78, 81, 82, 83, and 84) positioned adjacent to the second row of seats(par. 63, lines 3-5 and 8-12; par. 65, lines 1-7; par. 67, line 1- par. 68, line 7) and to air outlets(75, 76, 79, 80, 85, and 86) positioned adjacent the third row of seats (par. 63, lines 5-8 and 12-16; par. 66, lines 1-7;par. 69, lines 1-6).

As to claim 14, OGISO, as modified by HAN and SCHULZE, further discloses the first, second, and third rows of seats comprise a single climate zone (1a, 1b,2, and 3 are defined as the climate zone within the passenger compartment of the vehicle), and the climate control system is configured to maintain an air temperature throughout the single climate zone (in that air is supplied via the outlets to the third and second rows, which is capable of mixing with air within the first row of the passenger compartment to reach a temperature throughout the single climate zone, more so, the climate control system, 60, may be operated to a predetermined temperature that is the same as the front HVAC,10, to provide that the climate control system ensure maintaining an air temperature throughout the single climate zone, in addition to the operation of the front HVAC, 10).

As to claim 15, OGISO, as modified by HAN and SCHULZE, further discloses including at least one mode door (68) operably connected to the auxiliary heater core (see figure 4 of OGISO, wherein the door slides to direct air in a desired manner, as disclosed in par. 62, lines 1-5) to control flow of air from the one or more air outlets (75-76, 79-80, and 85-86; par. 63, lines 12-16; par. 66, lines 1-7; par. 69, lines 1-6) to at least one panel outlet (at least of outlets 73-76, 81-86; par. 63, lines 1-16, par. 67, line 1- par. 69, line 6) and to at least one floor outlet (at least of outlets 77-80; par. 65,line 1- par. 66, line 7) located in a rear portion of the vehicle behind the first row (wherein par. 63, line 1 – par. 69, line 6 provide that the airflow is to the third and second row seating sections, which are depicted in figure 1 of OGISO to be behind the first row).

As to claim 16, OGISO, as modified by HAN and SCHULZE, taught the electrically-powered heaters, but did not disclose wherein the electrically-powered heaters were comprised of a PTC heater.
SCHULZE and HAN, however, further discloses wherein the electrically-powered heaters are PTC heaters (see rejection of claim 11 and the respective citations of each reference). Furthermore, SCHULZE teaches that if the electrically-powered heaters have PTC characteristics, such that the electrically-powered heaters have a heating conductor that has a positive temperature coefficient, the rapid heating and self-regulating heating can be accomplished (par. 16, lines 1-3). Thus, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to modify OGISO, with the teachings of HAN and SCHULZE, as previously indicated to be PTC heaters to ensure rapid and self-regulated heating.

RESPONSE TO ARGUMENTS
Applicant's arguments filed 16 June, 2022, with respect to the rejections of claims 1 and 17, at pages 9-10 of Applicant’s reply, have been fully considered but they are not persuasive. Particularly, the limitations added to the claims direct the claims to dependent and distinct inventions different from those originally presented. As such, the claims are now directed to non-elected invention.  See above analysis and explanation of election by original presentation.  As such, the arguments directed to the claim amendments to claims 1-7, 10, and 17-20 are moot, as the claims are withdrawn from further consideration.
Applicant’s arguments, see page 10, filed 16 June, 2022, with respect to the rejection(s) of claim(s) 11-16 under 35 U.S.C. 103 as being unpatentable over OGISO, in view of HAN and SCHULZE have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the lack of written description (35 U.S.C. 112(a)) of the newly added claim limitations, “wherein the climate control system does not include a movable door that is capable of controlling air flow from the cold air exit to the powered blower”. As such, the claims have been interpreted without such recitation, and the combination of previously relied-upon prior art is relied upon herein. Particularly, the arguments are directed to the prior art providing doors to control the flow of air to the rear seat outlets, but as pointed out herein, the original disclosure does not support such recitations. Again, any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. See MPEP §2173.05(i). As such, it has been found that such limitations are not recited within the original disclosure, and such lack of recitation does not support the basis for the exclusion of the doors.  In view of this, the Examiner presents the new rejection under 35 U.S.C. 112(a), written description, and provides the prior art rejections herein.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/8/2022